Citation Nr: 0822910	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).


FINDINGS OF FACT

1.  A December 1999 rating decision denied the veteran's 
claim to reopen a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

2.  Evidence associated with the claims file since the 
December 1999 rating decision includes relevant service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim.

3.  The preponderance of the medical evidence of record does 
not show that the veteran has a current diagnosis of PTSD for 
VA purposes.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1999 rating 
decision is new and material, and therefore, the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2002 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in May 
2005 and March 2006 after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

New and Material

An unappealed rating decision in February 1983 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence of record did not show a 
diagnosis of PTSD.  A May 1985 rating decision denied the 
veteran's claim to reopen a claim of entitlement to service 
connection for PTSD on the basis that the medical evidence of 
record did not show a valid diagnosis of PTSD for VA 
purposes.  A March 1986 rating decision denied the veteran's 
claim to reopen a claim of entitlement to service connection 
for PTSD on the basis that the evidence submitted was already 
of record and was repetitive of previously submitted 
evidence.  An October 1987 rating decision denied the 
veteran's claim to reopen a claim of entitlement to service 
connection for PTSD on the basis that the new evidence did 
not provide a valid diagnosis of PTSD for VA purposes.  A 
July 1989 rating decision denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
the medical evidence of record did not provide a diagnosis of 
PTSD.  This rating decision was appealed to the Board, which 
remanded the claim in May 1991 for additional development.  
Subsequently, a July 1994 Board decision denied the veteran's 
claim on the basis that the medical evidence did not show 
that the veteran had a diagnosis of PTSD for VA purposes and 
also that the veteran's claimed stressors had not been 
corroborated.

Finally, a December 1999 rating decision denied the veteran's 
claim to reopen a claim of entitlement to service connection 
for PTSD on the basis that the new medical evidence did not 
show that any diagnosis of PTSD was related to military 
service.  The relevant evidence of record at the time of the 
December 1999 rating decision consisted of the veteran's 
service medical record, service personnel records, numerous 
VA medical records dated from 1973 to 1999, stressor 
statements from the veteran dated in January 1985, February 
1986, July 1989, October 1991, and August 1992, private 
medical records dated in July 1989 and September 1990, a 
transcript of a September 1990 hearing before the RO, a 
transcript of a January 1991 hearing before the Board, 
letters from the Environmental Support Group of the 
Department of the Army dated in March 1992 and August 1993, 
and a unit history for the 618th Heavy Equipment Maintenance 
Company from June 8, 1968 to December 1, 1968.
 
The veteran did not file a notice of disagreement after the 
December 1999 rating decision.  Therefore, the December 1999 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

Although the RO adjudicated the claim directly in July 2002 
and January 2003 rating decisions, these decisions are not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In January 2002, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  The relevant 
evidence of record received since the December 1999 rating 
decision includes numerous VA medical record dated from 1979 
to 2008, additional service personnel records, and an August 
2007 response from the U.S. Armed Services Center for Unit 
Records Research (CURR).  None of the VA medical records 
dated prior to December 1999 are new, as they were already of 
record at the time of the December 1999 rating decision.  All 
of the VA medical records dated after December 1999, the 
additional service personnel records, and the August 2007 
response from CURR are new in that they were not of record at 
the time of the December 1999 rating decision.

Notwithstanding the above discussed requirements, if, at any 
time after VA issues a decision on a claim, VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).  In this case, the additional service 
personnel records qualify as service department records that 
existed, but were not of record, at the time of the initial 
adjudication.  Furthermore, the Board notes that the 
additional service personnel records are relevant to the 
claim on appeal, as they relate to the veteran's 
uncorroborated stressors.  Accordingly, the new evidence 
satisfies the requirements of 38 C.F.R. § 3.156(c) and the 
claim of entitlement to service connection for PTSD is 
reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any psychiatric 
disorders.

After separation from military service, a July 1977 VA 
hospital summary report gave diagnoses of multiple drug 
dependence and habitual excessive drinking.  The medical 
evidence of record shows that numerous psychiatric disorders 
have been consistently diagnosed since July 1977.

The medical evidence of record includes numerous VA and 
private psychiatric treatment and examination reports and 
diagnoses of psychiatric disorders.  Many of these medical 
reports provide diagnoses of PTSD.  However, the 
preponderance of the medical evidence of record does not show 
that the veteran has a current diagnosis of PTSD for VA 
purposes.  As noted above, for VA purposes, a diagnosis of 
PTSD must conform to the criteria of DSM-IV.  38 C.F.R. § 
4.125.  The vast majority of the medical evidence does not 
provide a diagnosis that conforms to the criteria of DSM-IV.  
This evidence specifically includes all of the PTSD group 
therapy reports and the majority of the VA outpatient 
reports.  Other VA medical records state that the diagnosis 
conforms to DSM-IV criteria without justifying such a finding 
in any way.  For example, a November 2002 VA medical report 
specifically stated that one of the veteran's Axis I 
diagnoses under DSM-IV was PTSD.  However, this medical 
report was a sleep disorder examination report, not a 
psychiatric examination report, listed PTSD as a previous 
diagnosis, and a mental status examination was never 
conducted.  Accordingly, this diagnosis of PTSD does not 
conform to the criteria of DSM-IV, as it was not arrived at 
after a full mental status examination which was consistent 
with the criteria of DSM-IV.

Even if these medical records were found to conform to the 
criteria of DSM-IV, they do not show that the veteran has a 
current diagnosis of PTSD, as they frequently alternate in 
their diagnoses.  Numerous medical reports list psychiatric 
disorders other than PTSD, to specifically include bipolar 
disorder, depression, alcohol dependence, polysubstance abuse 
and dependency, anxiety disorder, cognitive impairment, 
conversion reaction, probable malingering, antisocial 
personality disorder, and panic disorder.  Not only do these 
medical reports alternate in their diagnoses, but even the 
same physicians change their diagnoses on a regular basis.  
In a March 2002 medical report a VA physician gave a 
diagnosis of PTSD and bipolar disorder.  Subsequently, in an 
April 2002 medical report, the same VA physician gave a 
diagnosis of bipolar disorder, but not PTSD.  In August 2002, 
this VA physician once again resumed a dual diagnosis of PTSD 
and bipolar disorder.  Such inconsistent diagnoses are not 
even restricted to one VA physician.  In a January 2005 VA 
medical report, another VA physician gave diagnoses of PTSD 
and bipolar disorder.  However, in December 2005 the same VA 
physician gave diagnoses of alcohol dependence, polysubstance 
abuse and dependence, and history of bipolar disorder; PTSD 
was not even mentioned in the medical report.

These inconsistent and variable diagnoses of mental health 
disorders are in and of themselves consistent with the 
cumulative evidence of record.  For example, a September 1982 
VA hospitalization report gave diagnoses of alcohol abuse and 
possible psychological problems of depression and anxiety, as 
well as right-sided weakness felt to be of a malingering 
nature.  This was then followed by November 1982 medical 
reports which gave diagnoses of, amongst other things, rule 
out "delayed stress syndrome" and "post-Vietnam stress 
syndrome."  These reports were then followed by a 2 week 
hospitalization stay, at which point the veteran's 
psychiatric disorders were diagnosed as probable conversion 
reaction and personality disorder, type unspecified.  After a 
second 2 week hospitalization stay, the psychiatric disorder 
was again recharacterized as "panic disorder."

In another example, an October 1989 VA medical examination 
report gave a diagnosis of PTSD.  However, an earlier April 
1989 VA hospitalization report gave discharge diagnoses of 
probable antisocial personality disorder and probable 
malingering.  These diagnoses were arrived at after an 8 day 
observation period, in comparison to the much shorter 
outpatient session conducted in October 1989.  In addition, 
the April 1989 VA hospitalization report included an 
admitting diagnosis of rule out PTSD versus personality 
disorder.  This indicates that a determination of whether the 
veteran's psychiatric disorder qualified as PTSD was 
specifically considered by the physicians.  The report also 
directly addressed the issue by stating that the veteran 
reported

that he has pictures at home of 
Vietnamese enem[ies] being tortured and 
mistreated which is an atypical thing 
PTSD [patients] would do. . . . The 
[veteran] gave a definite impression that 
he was hoping to hear that he had PTSD.  
The data is inconsistent from a 
historical and clinical point of view 
that we seriously have to doubt this 
diagnosis. . . The [veteran] was not very 
symptomatic from a point of view of any 
data concerning PTSD which were 
observable, even though he has complained 
of nightmares. . . . The [veteran] wanted 
to know his diagnosis and we told him 
that he had a personality disorder which 
had caused him many problems . . . The 
[veteran's] situation is overall 
suggestive of malingering.

Other medical evidence which provides diagnoses of PTSD 
relies on information reported by the veteran which is 
inconsistent with the evidence of record.  A July 1989 letter 
from a private psychologist gave a diagnosis of PTSD, but 
also stated that the veteran incurred multiple injuries in 
Vietnam "including a gunshot wound to his right thigh, two 
shrapnel wounds to his shins, and a neck injury resulting 
from a fall down some stairs during a mortar attack."  In 
this regard, the Board notes that the veteran's service 
medical records do not include any treatment of any kind for 
gunshot or shrapnel wounds, nor were any reported by the 
veteran on his separation report of medical history.  
Furthermore, the veteran's service medical records include 
only one report of the veteran falling down stairs.  In this 
report, dated on May 21, 1969, the veteran complained of left 
lower rib and left leg injuries, but no neck injuries.  The 
report stated that the veteran fell down the stairs that 
night and that it occurred after "drinking."  The Board 
notes that while the August 2007 response from CURR confirmed 
that the veteran's base was attacked with mortars, the date 
of this attack was December 15, 1968, over 5 months before 
the veteran fell down the stairs.  Accordingly, the medical 
history provided by the veteran to private psychologist who 
wrote the July 1989 letter is not consistent with the 
evidence of record.  This reduces the credibility of the PTSD 
diagnosis provided in the July 1989 letter.

In January 2008, the veteran was provided with a VA PTSD 
examination to determine whether he had a current diagnosis 
of PTSD for VA purposes.  The report stated that the 
veteran's claims file had been reviewed and included a 
comprehensive review of the veteran's medical history, 
reported history, and current complaints.  After mental 
status examination, the diagnoses were bipolar disorder, 
polysubstance abuse and dependence in apparent remission, 
delusional disorder, and anxiety disorder.  The VA physician 
opined that

this veteran has been diagnosed with so 
many indistinct and overlapping 
psychiatric disorders over the years, 
including conversion disorder and 
malingering, that his current symptoms 
are not consistent with full [PTSD].  He 
does have some anxiety disorder symptoms 
but they are somewhat out of character 
with those described by other veterans 
with PTSD.  The veteran has apparently 
been dysfunctional for many years 
although he also apparently had 
significant drug and alcohol problems.  
He does have some PTSD symptoms and is 
very invested in a PTSD diagnosis . . . 
and so the veteran attributes all 
symptoms, including those attributable to 
bipolar disorder or even effects of 
long-term substance abuse, to [PTSD].  It 
is not possible to disentangle the 
numerous diagnoses and vague symptoms 
scattered throughout the five volumes of 
charts and this veteran's verbal history.  
There are multiple symptoms, such as 
sleep disturbance, anxiety, mood changes, 
isolation and visual hallucinations that 
are consistent with substance abuse, 
depressive disorder and bipolar disorder.  
These overlap with PTSD symptoms.  The 
best diagnosis that I can give is the one 
described above.

As with nearly all other in-depth psychiatric examinations, 
the January 2008 VA PTSD examination report shows that the 
veteran does not have a current diagnosis of PTSD for VA 
purposes.  While it states that the veteran has multiple 
symptoms of PTSD, it specifically states that it is 
impossible to separate these symptoms from other psychiatric 
disorders that have also been diagnosed.  Most importantly, 
the report omits PTSD from the Axis I diagnoses.

Even if the veteran was found to have a current diagnosis of 
PTSD for VA purposes, the evidence does not show that the 
veteran has a link, established by medical evidence, between 
current symptoms and a confirmed in-service stressor.  In 
this case, no objective evidence exists to establish that the 
veteran "engaged in combat with the enemy."  See VAOPGCPREC 
12-99; 65 Fed. Reg. 6257 (2000).  The veteran's service 
personnel records indicate that he served in Vietnam from 
October 6, 1968 until October 5, 1969 as a Wheeled Vehicle 
Mechanic in the 618th Maintenance Company.  His military 
decorations include the National Defense Service Medal, the 
Vietnam Service Medal with 4 Bronze Stars, the Vietnam 
Campaign Medal with 1960 Device, the Sharpshooter Bade, the 
Mechanic Badge, and 2 Overseas Bars.  There are no 
references, however, to combat in the veteran's service 
personnel records.  He did not earn any decorations, medals, 
badges, ribbons, or awards indicative of participation in 
combat.  For these reasons, the Board concludes that the 
veteran's service personnel records do not indicate that he 
engaged in combat with the enemy.  Accordingly, the veteran's 
claimed stressors must be corroborated by the evidence of 
record.

The veteran has reported numerous stressors over the last 30 
years.  However, the only stressor that has any corroborating 
evidence of any kind is a claim that the veteran experienced 
a mortar attack on his base.  As noted above, the August 2007 
response from CURR confirmed that the veteran's base was 
attacked with mortars on December 15, 1968.  This is 
sufficient evidence to confirm that the veteran was present 
when this attack occurred.  However, this stressor has not 
been linked to any psychiatric disorder of any kind by the 
medical evidence of record.  A mortar attack stressor is only 
mentioned in two separate medical examination reports.  One 
of these reports is the January 2008 VA PTSD examination 
report, which specifically stated that the veteran did not 
have a diagnosis of PTSD.  The other report is the July 1989 
letter from a private psychologist.  While this report did 
provide a diagnosis of PTSD, as noted above, the evidence of 
record shows that the event described by the veteran in this 
report occurred in May 1969, over 5 months after the 
confirmed mortar attack.  Accordingly, this letter does not 
provide a link between the confirmed mortar attack and the 
veteran's symptoms.  

As such, the preponderance of the medical evidence of record 
does not show that the veteran has a current diagnosis of 
PTSD for VA purposes.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record does not show that the veteran has 
a current diagnosis of PTSD for VA purposes and the veteran's 
stressor statements are not corroborated by credible 
supporting evidence, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


